J-A28013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TERESA O’BRIEN                                   IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

JOSE A. DELA PENA A/K/A ALFREDO
DELA PENA A/K/A J. ALFREDO DELA
PENA AND COLUMBUS PROPERTY
MANAGEMENT AND DEVELOPMENT, INC.

                         Appellees                   No. 3162 EDA 2013


          Appeal from the Judgment Entered on October 10, 2013
           In the Court of Common Pleas of Philadelphia County
               Civil Division at No.: 00098 April Term, 2012


BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

CONCURRING MEMORANDUM BY WECHT, J.:               FILED JANUARY 14, 2015

      With respect to Appellant’s claim that the trial court erred in failing to

hold Appellees to their putative promise not to raise a defense to liability at

trial in this matter, I join the learned majority only to the extent that it

determines that Appellant failed duly to preserve the issue duly at trial. See

Dilliplaine v. Lehigh Valley Trust Co., 322 A.2d 114, 117 (Pa. 1974)

(noting that requiring a timely and specific objection “will remove the

advantage formerly enjoyed by the unprepared trial lawyer who looked to

the appellate court to compensate for his trial omissions”); see Bannar v.

Miller, 701 A.2d 242, 250 & n.2 (Pa. Super. 1997) (finding a challenge to

jury instructions waived where the relevant objection concerned only the

form of the verdict slip and neither specifically nor generally implicated the
J-A28013-14



challenged instructions; “[T]he record in fact shows only that they were

‘very concerned’ about the charge and expressed their disagreement with

it”); Gbur v. Golio, 963 A.2d 443, 454 (Pa. 2009) (holding that appellant’s

failure to specify before trial the statutory sub-provision upon which

appellate relief later was sought waived that legal theory on appeal).1

However, I do not subscribe to the majority’s alternative bases for denying

relief, which in any event are unnecessary to our disposition.

       First, I do not subscribe to the majority’s determination that

Appellant’s concise statement of the errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b) was insufficiently specific, in itself, to raise

the issues now argued by Appellant. That seems to me a closer question,

and the trial court plainly understood and addressed the substance of

Appellant’s argument that Appellee’s counsel’s actions constituted judicial

admissions. See, e.g., City of Coatesville v. Jarvis, 902 A.2d 1249, 1251

(Pa Super. 2006) (“[B]ecause the trial court has provided such a thorough

opinion in which it addresses the issue raised by the City, we cannot say that

our appellate review has been impeded.”).

       Second, I cannot join the majority’s discussion regarding the merits of

the underlying issue.       I believe the facts and circumstances of this case


____________________________________________


1
       I also join the majority’s rejection of Appellant’s challenge to the trial
court’s refusal to grant Appellant’s weight of the evidence challenge to the
jury’s determination that Appellees were not liable for Appellant’s damages.



                                           -2-
J-A28013-14



would support an at least colorable claim for relief under principles of

estoppel, had it been duly preserved in the trial court and argued before this

Court. Unfortunately for Appellant, it was not.

       I also must express my displeasure with the underhanded conduct of

counsel for Appellee in this matter (“Counsel”). Counsel has not materially

disputed Appellant’s attorney’s representations regarding their mutual

understanding, in the months leading up to trial, that Appellee would

concede liability and focus upon contesting Appellant’s injury and damage

claims,     an    agreement        undisputedly   memorialized   in   numerous

communications between the parties’ attorneys over a period of months and

in at least one motion filed in the trial court. Beneath Appellant’s somewhat

overwrought prophecies of doom for the legal profession2 lies more than a

kernel of truth: It is imperative that lawyers make only representations that

they are authorized by their clients to make, and that they honor their

promises in the breach.

____________________________________________


2
        See, inter alia, Reply Brief for Appellant at 1 (“At issue in the present
case is integrity and professionalism in the practice of law. The position of
the defendant is a sad commentary on the attitude of some lawyers to the
current status of the profession. To counsel for the defendant, an attorney’s
promise . . . means little. . . . The Trial Court, the keeper of the gate, did
little to protect the integrity of the system.”); id at 2-3 (“The issue in this
case is not prejudice. That is not the point. Instead, the issue is the
conduct of counsel. . . . No arguments, no legal sleight of hand and no
back-pedaling can justify the actions of counsel in rescinding [her]
representations. . . . To attempt to justify such conduct under the ‘no harm,
no foul’ rubric acts only to demean our proud profession.”).



                                           -3-
J-A28013-14



       I also find incredible Appellee’s claims that Appellant was not, in any

event, prejudiced by Counsel’s breach of good faith in reneging on an

agreement upon which Appellant’s counsel relied in formulating his strategy.

As   Appellant     aptly    notes,    had      Appellee   been   held   to   Counsel’s

representations, the jury would have been precluded from finding no

negligence, and would have been left only to consider causation and/or

damages. That the jury was not so precluded, and that it ultimately ruled

that Appellee was not liable for Appellant’s harm, leaves wide open the

question whether, had negligence been conceded, the jury might have found

causation and awarded damages. To argue that a party who loses a case

was not prejudiced when a concession that would have taken the ultimately

dispositive inquiry out of the jury’s hands strikes me as untenable if not, at

least under these circumstances, disingenuous.3 It is true that the jury still

might have found that no damages were warranted, but it could not have

disposed of the case based upon liability alone, as it did.

       In short, it is my opinion that Appellee’s counsel has, for want of a

better phrase, gotten away with at best careless, and at worst improper,

____________________________________________


3
       My views are reinforced by the fact that Counsel now maintains that
her oft-signaled intent to concede liability at trial was not beneficial to her
client. It beggars belief that she would concede a disputable and potentially
dispositive question in the case unless she perceived some benefit to her
client in doing so. If she did not perceive such a benefit, her proposed
concession arguably violated her professional obligation to zealously protect
her client’s interests.



                                            -4-
J-A28013-14



conduct thanks only to the good fortune that arose thanks to her adversary’s

failure duly to preserve potentially meritorious challenges to her actions. In

so doing, Counsel compromised the goodwill amongst attorneys that is so

critical to ensuring the effectuation of substantial justice in our adversarial

but, ideally, honest and professional judicial system.        That procedural

limitations operate to place Counsel’s conduct outside our rectifying grasp

should not be mistaken for judicial indifference or approval of Counsel’s

regrettable behavior.




                                     -5-